UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7094



DAN OLIVER,

                                               Plaintiff - Appellant,

          versus


WARDEN POWELL; PIXLEY, Assistant Warden of
Operations; FLEMING, Regional Director,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-1643)


Submitted:    October 18, 2001             Decided:   October 29, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dan Oliver, Appellant Pro Se.     Pamela Anne Sargent, Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dan Oliver appeals the district court’s orders denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.      We have

reviewed the record and the district court’s opinions and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Oliver v. Powell, No. CA-00-1643 (E.D. Va. filed

Mar. 22, 2001 & entered Mar. 26, 2001; filed June 29, 2001 &

entered June 20, 2001). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                   2